DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-12, 14, 16-19, 21-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-21 of copending Application No. 17/406,851 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application 17/406,923
Co-pending Application 17/406,851
Claim 1:
A method for feeding electrical power into an electrical supply network having a network voltage with a network frequency using a converter-based generator, comprising: estimating a converter proportion of a network section of the electrical supply network, wherein the converter proportion represents a ratio of power fed in using converters to a total fed in power; feeding the electrical power into the electrical supply network in a normal mode; and activating at least one support control for supporting the electrical supply network, wherein: the activating is performed depending on the converter proportion, the at least one support control is adjustable using a degree of activation, and the degree of activation of the at least one support control is dependent on the converter proportion.
Claim 1:
A method for feeding electrical power into an electrical supply network having a network voltage with a network frequency using a converter-based generator, comprising: estimating a converter proportion of a network section of the electrical supply network, wherein the converter proportion represents a ratio of power fed in by converters to a total power fed in; feeding the electrical power into the electrical supply network in a normal mode depending on the estimated converter proportion; activating a first support mode depending on the estimated converter proportion in accordance with a first activation condition; and activating a second support mode depending on the estimated converter proportion in accordance with a second activation condition different than the first activation condition.



Claim 2 of the present application 17/406,923 is identical to claim 2 of co-pending application 17/406,851.
Claim 5 of the present application 17/406,923 is identical to claim 4 of co-pending application 17/406,851.
Claim 6 of the present application 17/406,923 is identical to claim 5 of co-pending application 17/406,851.
Claim 7 of the present application 17/406,923 is identical to claim 5 of co-pending application 17/406,851.
Claim 8 of the present application 17/406,923 is identical to claim 6 of co-pending application 17/406,851.
Claim 9 of the present application 17/406,923 is identical to claim 6 of co-pending application 17/406,851.
Claim 10 of the present application 17/406,923 is identical to claim 7 of co-pending application 17/406,851.
Claim 11 of the present application 17/406,923 is identical to claim 7 of co-pending application 17/406,851.
Claim 12 of the present application 17/406,923 is identical to claim 8 of co-pending application 17/406,851.
Claim 14 of the present application 17/406,923 is identical to claim 9 of co-pending application 17/406,851.
Claim 16 of the present application 17/406,923 is identical to claim 10 of co-pending application 17/406,851.
Claim 17 of the present application 17/406,923 is identical to claim 11 of co-pending application 17/406,851.
Claim 18 of the present application 17/406,923 is identical to claim 12 of co-pending application 17/406,851.
Claim 19 of the present application 17/406,923 is identical to claim 13 of co-pending application 17/406,851.
Claim 21 of the present application 17/406,923 is identical to claim 14 of co-pending application 17/406,851.
Claim 22 of the present application 17/406,923 is identical to claim 15 and 16 of co-pending application 17/406,851.
Claim 23 of the present application 17/406,923 is identical to claim 17 and 18 of co-pending application 17/406,851.
Claim 24 of the present application 17/406,923 is identical to claim 19 of co-pending application 17/406,851.
Claim 25 of the present application 17/406,923 is identical to claim 20 of co-pending application 17/406,851.
Claim 26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 17/406,851 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application 17/406,923
Co-pending Application 17/406,851
Claim 26:
A wind power system for feeding electrical power into an electrical supply network having a network voltage with a network frequency, comprising: a controller configured to determine a converter proportion of a network section of the electrical supply network, wherein the converter proportion represents a ratio of power fed in using converters to a total power fed in; and an inverter configured to feed the electrical power into the electrical supply network in a normal mode, wherein: the controller is configured to activate at least one support control for supporting the electrical supply network depending on the converter proportion, the at least one support control is adjustable using a degree of activation, and the degree of activation of the at least one support control is dependent on the converter proportion.
Claim 21:
A wind power system for feeding electrical power into an electrical supply network having a network voltage with a network frequency, comprising: 45a controller configured to estimate a converter proportion of a network section of the electrical supply network, wherein the converter proportion represents a ratio of power fed in using converters to a total power fed in; and an inverter configured to feed the electrical power into the electrical supply network in a normal mode depending on the estimated converter proportion, wherein the controller is configured to: activate a first support mode depending on the estimated converter proportion in accordance with a first activation condition, and activate a second support mode depending on the estimated converter proportion in accordance with a second activation condition different than the first activation condition.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beekmann et al. (US 2012/0104756 A1).
In regards to claim 1, Beekmann discloses, in figure 2, a method for feeding electrical power into an electrical supply network (18) having a network voltage with a network frequency using a converter-based generator (2, 4, 10; Par 0046-0048), comprising: estimating a converter (12, 14) proportion of a network section of the electrical supply network (18; Par 0008), wherein the converter (12, 14) proportion represents a ratio of power fed in using converters to a total fed in power (Par 0008-0010, 0047); feeding the electrical power into the electrical supply network (18) in a normal mode (Par 0093); and activating at least one support control for supporting the electrical supply network (Par 0019-0020), wherein: the activating is performed depending on the converter proportion, the at least one support control is adjustable using a degree of activation (Par 0050), and the degree of activation of the at least one support control is dependent on the converter proportion (Par 0019-0020).
In regards to claim 2, Beekmann discloses, in figure 2, the method as claimed in claim 1, wherein the converter-based generator (2, 4, 10) is a wind power system (Par 0042-0043).
In regards to claim 26, Beekmann discloses, in figure 2, a wind power system (Fig. 2) for feeding electrical power into an electrical supply network (18) having a network voltage with a network frequency (Par 0046-0048), comprising: a controller (20) configured to determine a converter (12, 14) proportion of a network section of the electrical supply network (18; Par 0008), wherein the converter (12, 14) proportion represents a ratio of power fed in using converters to a total power fed in (Par 0008-0010; 0047); and an inverter (14) configured to feed the electrical power into the electrical supply network (18) in a normal mode (Par 0093), wherein: the controller (20) is configured to activate at least one support control for supporting the electrical supply network depending on the converter proportion (Par 0019-0020), the at least one support control is adjustable using a degree of activation (Par 0050), and the degree of activation of the at least one support control is dependent on the converter proportion (Par 0019-0020).
Allowable Subject Matter
Claims 3-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larsen et al. (US 2011/0101689 A1); Fig. 2.
Letas et al. (US 2010/0320762 A1); Fig. 2.
Li et al. (US 2010/0109328 A1); Fig. 1B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit